Citation Nr: 1201428	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-45 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied service connection claim for the cause of the Veteran's death under            38 U.S.C.A. § 1310, and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for Dependency and Indemnity Compensation (DIC) under               38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to February 1978.  He died in December 2004 at the age of 53.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Procedural history

In January 2005, the appellant filed claims of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, and entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The RO denied these claims in an April 2005 rating decision.  The appellant was notified of this decision in a May 23, 2005 letter.  She did not appeal.

The appellant filed requests to reopen both of her claims in December 2007.  The RO denied these requests in the above-referenced September 2008 rating decision.  The appellant disagreed with the RO's determinations, and perfected an appeal as to both issues. 

In July 2010, the appellant testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned .  A transcript of that hearing has been associated with the claims folder.

In October 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the etiology of the Veteran's fatal disability.  In December 2011, the Board received the requested VHA opinion, and it has been associated with the claims folder.  The appellant need not be afforded an opportunity to respond to this expert medical opinion, as the Board is granting the benefit sought on appeal herein.

Issue not on appeal

In an April 12, 2005 letter, the RO denied the appellant's claim for burial benefits.  The appellant specifically disagreed with this determination in correspondence received by the RO on April 28, 2005.  See the appellant's April 28, 2005 Statement in Support of Claim (specifically referencing the RO's April 12, 2005 letter). Although the RO never issued a statement of the case (SOC) as to this issue following the appellant's April 2005 notice of disagreement, the Board notes that burial benefits were ultimately awarded by VA in an April 9, 2008 letter from the RO.  The appellant has not disagreed with this determination, and the issue is not in appellate status.

The Board wishes to make clear that the appellant's April 28, 2005 correspondence  was not a notice of disagreement with the RO's above-referenced April 2005 rating decision, which denied the appellant's claims for DIC benefits under 38 U.S.C.A. § 1310 and § 1318.  As noted above, the appellant was not notified of this April 2005 rating decision until May 23, 2005, well after receipt of the appellant's April 28, 2005 correspondence.


FINDINGS OF FACT

1.  In April 2005, the RO denied the appellant's service connection claim for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  The appellant did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the RO's April 2005 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service-connection for the cause of the Veteran's death.

3.  The Veteran had service in the Republic of Vietnam during the Vietnam War from November 1970 to April 1971.  He was the recipient of the Combat Infantryman Badge.

4.  The Veteran died in December 2004.  The death certificate lists the cause of death as metastatic ear, nose and throat (ENT) carcinoma.  

5.  The medical evidence of record supports a finding that the Veteran's fatal ENT carcinoma included a respiratory cancer, specifically cancer of the larynx.


CONCLUSIONS OF LAW

1.  The April 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2011).
2.  Since the April 2005 RO rating decision, new and material evidence has been received with respect to the appellant's claim of entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's fatal respiratory cancer is presumed to have been associated with his in-service exposure to herbicides.  As such, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 1131 (West 2002);           38 C.F.R. §§ 3.307(a),  3.309(e), 3.312 (2011).

4.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the appellant regarding her DIC claims in April 2008.  The Board need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is reopening and granting the appellant's cause of death claim under the provisions of 38 U.S.C.A. § 1310.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the appellant has not been provided notice regarding effective dates as required by the decision of Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As discussed in detail below, the Board is granting the appellant's cause of death claim.  It is not the Board's responsibility to assign an effective date in the first instance.  The Board is confident that, if required, the appellant will be afforded appropriate notice under Dingess.

Claim to reopen - cause of the Veteran's death under 38 U.S.C.A. § 1310

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim]. 

As was noted in the Introduction, the appellant's original claim of entitlement to service connection for the cause of the Veteran's death was denied by the RO in an April 2005 rating decision.  She did not appeal this decision, and it became final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104 , 20.1103 (2011). 

In essence, the RO denied the appellant's claim because the evidence of record at the time failed to demonstrate that the Veteran's death was related to a service-connected disability or to his active duty military service.  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after April 2005] evidence bears directly and substantially upon this matter. 

Significantly, in December 2011, the Board received a VHA medical expert opinion indicating that it was "as likely as not that this Veteran's [fatal] carcinoma was caused by his presumed exposure to herbicidal agents" during the Vietnam War.  See the December 5, 2011 letter from Dr. A.J.H., page 3.  

The Board finds that this medical opinion constitutes new and material evidence as to the issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in April 2005, and relates to an unestablished fact necessary to substantiate service-connection claims for the cause of death.  Indeed, the credibility of medical and lay assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim of entitlement to service connection for the cause of the Veteran's death.  See 38 C.F.R. § 3.156 (2011).  


Service connection for the cause of the Veteran's 
death under 38 C.F.R. § 1310

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that before the Board may address a matter that has not been addressed by the RO, the Board must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities. 

In the present case, as noted above, the Board is now granting the appellant's cause of death claim under 38 U.S.C.A. § 1310.  Any deficiency on the part of VA in satisfying its duty to notify or duty to assist the appellant in the development of her claim is rendered moot. 

Relevant law and regulations

In order to establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2011). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R.    § 3.307(a)(6)(iii) (2011).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  These include respiratory cancers, such as cancer of the lung, bronchus, larynx, or trachea. See 38 C.F.R. § 3.309(e) (2011).

In Gilbert v. Derwinksi, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran died in December 2004, at the age of 53.  The death certificate lists the cause of death as "metastatic ENT carcinoma."  A review of the Veteran's treatment records reveals that he was diagnosed with squamous cell carcinoma of the hypopharynx in 2003.  See, e.g., the Veteran's November 25, 2003 VA Radiation/Chemotherapy Assessment.  Subsequent reports also note carcinoma of the right aryepiglottic fold, and pulmonary metastasis.  See the Veteran's April 20, 2004 VA Radiation Oncology Follow-up Note; see also the Veteran's July 28, 2004 VA treatment report.  

At the time of his death, the Veteran was service-connected for six different disabilities-namely, posttraumatic stress disorder (PTSD), chronic low back pain, shell fragment wounds to the groin and chin, bilateral hearing loss and tinnitus.  The appellant, who is the Veteran's widow, does not contend that these service-connected disabilities played any role in the development of the Veteran's fatal carcinoma.  Rather, she asserts that the Veteran's fatal carcinoma was caused by his presumed in-service exposure to herbicides (and Agent Orange in particular).  

It is indeed undisputed that the Veteran served in Vietnam during the Vietnam War, and is presumed to have been exposed to herbicides during that period of service under 38 C.F.R. § 3.307(a)(6)(iii) (2011).  As noted in the law and regulations above, service connection for respiratory cancers [specifically, cancer of the lung, bronchus, larynx, or trachea] is presumed to be associated with in-service exposure to herbicides under 38 C.F.R. § 3.307(a) and § 3.309(e).  Notably however, VA's General Counsel has held that presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  See VA O.G.C. Prec. Op. No. 18-97, published at 62 Fed. Reg. 37954 (1997).   

The record as it existed in October 2011 presented open medical questions as to the nature and etiology of the Veteran's fatal ENT carcinoma.  As such, the Board solicited an expert medical opinion from the VHA at that time.  Specifically, the Board asked the VHA medical expert to review the Veteran's record and to do each of the following: (1) clarify what specific ENT carcinoma or carcinomas caused the Veteran's death, (2) identify which of the Veteran's carcinomas developed as a result of metastasis, if any, (3) classify whether any or all of the Veteran's fatal carcinomas in and of themselves constituted a respiratory cancer, and (4) discuss whether any or all of the Veteran's fatal carcinomas were as likely as not caused by his presumed exposure to herbicidal agents during his Vietnam service.  See the Board's October 25, 2011 VHA opinion request.

The Board received a thorough response to its VHA opinion request in December 2011 from Dr. A.J.H., who serves as the chief of otolaryngology and head and neck surgery at a VA medical center.  With respect to questions (1) and (2), regarding the Veteran's primary cause of death, Dr. A.J.H. pertinently noted that the Veteran's died of a "primary malignancy of the hypopharynx which metastasized to both the neck and lung."  See Dr. A.J.H.'s December 2011 expert opinion, page 2. 

With respect to question (3), regarding whether the Veteran's fatal carcinoma included respiratory cancer, Dr. A.J.H. provided the following response:

This is a difficult question to answer.  While the cancer was staged as a hypopharynx primary, there is evidence to suggest that the larynx was involved at the time of presentation.  This evidence comes from the assessment statement included in a Hematology-Oncology note on 5/26/04 (and others) in which the tumor was described as "SCCA of R artenoid/pyriform sinus."  Perhaps more convincingly, an ENT note written on 4/26/04 describes the tumor as "T2N2bM1 SCCA of R arytenoids/pyriform sinus."  The arytenoid is part of the larynx.  When two different sites are involved by a primary tumor at the time of staging, it is an arbitrary decision as to which site will be labeled as the site of origin.  In this case the hypopharynx was chosen, but it seems it may just have easily been the larynx.

. . .

Histologicially, squamous cell carcinoma of the hypopharynx and larynx appear identical. . . .  Based on the described involvement of the arytenoids, a subsite of the larynx, I believe that [the Veteran's] primary malignancy can be classified as a respiratory cancer.

See Dr. A.J.H.'s December 2011 expert opinion, page 2 [emphasis as in original].

Finally, with respect to question (4), regarding potential Agent Orange involvement, Dr. A.J.H. pertinently noted that based on established link between carcinoma of the larynx to dioxin toxicity, "it is as likely as not that this Veteran's carcinoma was caused by his presumed exposure to herbicidal agents."  Id., at page 3.  

Crucially, there is no medical evidence of record that is contrary to the expert medical opinion of Dr. A.J.H.  Based on Dr. A.J.H.'s thorough review of the Veteran's medical history and his reasoned medical analysis, it appears that the Veteran's primary cause of death was carcinoma of the hypopharynx AND his larynx, which subsequently metastasized to the neck and lungs.  As discussed above, service-connection for respiratory cancers such as laryngeal cancer are presumed to be associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  The presumption applies in this case, and service connection for the cause of the Veteran's death is accordingly warranted on this basis.  The benefit sought on appeal is granted.

Entitlement to DIC benefits under 38 U.S.C. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See, generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 [to include the threshold question as to whether new and material evidence has been submitted to reopen this claim] is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).





(CONTINUED ON THE NEXT PAGE)


ORDER


New and material evidence having been received, the claim of service connection for the cause of the Veteran's death under 38 U.S.C. § 1310 is granted.

Entitlement to service connection for the cause of the Veteran's death under           38 U.S.C. § 1310 is granted.

The appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as moot.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


